[x19111407175300.jpg]

 

BOARD RESOLUTION

OF

CANNABINOID BIOSCIENCES, INC.

 

The undersigned, being the Directors of Cannabinoid Biosciences Inc., a
California corporation, does hereby, consent to the adoption of the following
resolutions:

 

RESOLVED, that the Board of Directors, hereby adopts and approves the purchase
of one (1) million Preferred Shares (convertible at 1 preferred share to 1,000
common stocks) of Kid Castle Educational Corp. with accompanying convertible
notes for $55,000.00.

 

RESOLVED, that the Board approves and stands behind the management decision to
convert 70,000 of the purchased preferred shares into 70 million shares of
common stocks of Kid Castle Educational Corp. based on the conversion rate of 1
preferred share to 1,000 shares of common stocks. 

 

RESOLVED that the Company nominates Mr. Frank I Igwealor, the company’s CFO to
take over and control the board of directors of Kid Castle Educational Corp.
effectively immediately. 

 

AND FURTHER RESOLVED that the Board of Directors hereby authorizes and empowers
Mr. Frank I Igwealor to manage the entire affairs of Kid Castle Educational
Corp.  for the sole benefits of all shareholders. 

 

IN WITNESS WHEREOF, the undersigned Director has executed this consent as of
this 21th day of October 2019.

 

MAJORITY SHAREHOLDERS:

 

                                                                                   
                        _    55.84                    

 Shareholder’s Name & Signature                                           
Date              % of Ownership

 

CORPORATE OFFICERS:

 

                                                                       
                     _____10/21/2019_____            

Patience C Ogbozor, President &
CEO                                               Date

 